Citation Nr: 1024403	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement for an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for cold injury 
residuals, claimed as frost nip damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from April 1989 to January 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In December 2009, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A review of the record discloses a need for further 
development prior to appellate review of the Veteran's 
claims.  

Having reviewed the claims file, the Board notes that it 
contains many treatment records indicating a neurological 
disorder of the lower extremities, including S-1 
radiculopathy.  At the Veteran's December 2009 Board hearing, 
the Veteran testified that he commonly experienced pain 
radiating from his back down his right side.  (Hearing 
Transcript, pages 2-3).  However, as noted above, in the most 
recent VA examination report, the examiner stated that X-rays 
showed the lumbar and thoracic spines to be normal, and 
diagnosed a lumbosacral strain.  Considering the varying 
diagnoses of record and the Veteran's statements regarding 
symptomatology, the Board finds that the Veteran should be 
given a neurological and orthopedic examination to determine 
the extent of his current back disorder and any related 
neurological impairment.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, throughout the record, the Veteran has claimed to have 
suffered lower extremity due to exposure to cold during 
service.  Specifically, the Veteran reported that he 
developed injuries to his feet due to exposure to cold during 
training at Fort Chaffee, Arkansas, in December 1989.  He 
indicated that his unit, which was based in Hawaii, had to 
participate in war games in 30 degree weather with freezing 
rain while wearing jungle fatigues and boots.  He stated that 
many of his fellow service members had to leave the field 
because they could no longer feel their feet.  (Hearing 
Transcript, page 6).  At the hearing, he testified that his 
toes were now essentially numb .  (Hearing Transcript, page 
7).  The Veteran's service personnel records contain no 
notation indicating training in Arkansas at that time.  
However, in order to assist the Veteran with his claim, the 
Board will request the records from his unit, the 25th 
Infantry Division, 2nd Brigade, 121st Battalion to verify his 
accounts.  If and only if these records verify exposure to 
potentially damaging cold during service, the Veteran should 
be given a VA medical examination to determine the nature and 
etiology of any disorder related to in-service cold injuries.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.  

Also, the Board notes that ,at his December 2009 Board 
hearing, the Veteran testified that he was being treated for 
his back disorder by both a chiropractor and a physical 
therapist.  (Hearing Transcript, page 3).  The Board notes 
that the record of evidence contains recent treatment records 
from the practice of Daniel Naish, a physical therapist, and 
from SpinalWorks, Inc., indicating treatment by T. Steve Van 
Laecken, D.C., B.S.  As part of this remand, the Board 
requests that the most recent records from these examiners be 
procured for inclusion in the claims file.  38 U.S.C.A. § 
5103A(b), (c).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should seek to procure the 
unit records for the Veteran's unit, 
specifically the 25th Infantry Division, 
2nd Brigade, 121st Battalion, for December 
1989, to determine if the Veteran's unit 
was present at Fort Chaffee, Arkansas, for 
training at that time, and if there is any 
documented exposure to cold.

2.  The AMC/RO should request the Veteran 
to identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided 
treatment for his disorders on appeal.  
The AMC/RO must include the correct 
authorization and release forms to allow 
for the procurement of such records.  The 
AMC/RO should attempt to procure such 
records.  At a minimum, the AMC/RO should 
seek to procure all treatment records from 
Daniel Naish, Physical Therapist, dated 
after October 30, 2009, and T. Steve Van 
Laecken, D.C., B.S. and/or SpinalWorks, 
Inc., dated after August 4, 2009.  

3.  After the above is accomplished, the 
AMC/RO should schedule the Veteran for a 
VA orthopedic and neurological 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  
Specifically, the examiner should 
determine if there is evidence of 
limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less; 
or favorable ankylosis of the entire 
thoracolumbar spine.  When measuring the 
Veteran's range of motion during this VA 
examination, the examiner should comment 
on whether the Veteran has additional 
functional impairment above and beyond any 
limitation of motion shown, due to the 
extent of his pain or from 
weakness/premature fatigability, 
incoordination, etc., including during 
times when his symptoms are most 
problematic ("flare-ups") or during 
prolonged use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  

The examiner should also determine whether 
the Veteran has a neurological disorder, 
specifically radiculopathy, due to his 
back disability.  The examiner should 
conduct X-ray testing, if necessary, to 
assist in determining if radiculopathy is 
associated with the Veteran's low back 
disability.  If neurological impairment 
associated with the Veteran's low back 
disability is found, the examiner should 
identify the nerves affected by the 
disorder and determine the degree of 
impairment of these nerves.

A complete rationale for any opinion 
expressed and conclusion reached should be 
provided.

4.  If and only if the Veteran's unit 
records verify exposure to potentially 
damaging cold during service, the AMC/RO 
should schedule the Veteran for an 
examination to determine the nature and 
etiology of his cold injuries.  The claims 
folder should be made available to and 
reviewed by the examiner.  Specifically, 
the examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has a current disorder 
related to a cold injury during service.  
In doing so, the examiner should consider 
the Veteran's testimony regarding 
participating in war games in 30 degree 
weather with freezing rain while wearing 
jungle fatigues and boots in determining 
whether exposure of that type is at least 
as likely as not to have caused his 
current cold injury residuals.  A complete 
rationale for any opinion expressed and 
conclusion reached should be provided.

5.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claims.  
If the benefits sought remain denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


